DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the instant specification identifies an US Patent application 15/996,401 as a parent application, but however, the US Patent application 15/996,401 is currently an US Patent. Thus, for a purpose of clarification, it is suggested to amend the instant specification to update the status of the parent application.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,240,720 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims are within a same scope as set forth below.
Regarding claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of U.S. Patent No. 11,240,720 B2 the by eliminating the elements and their respective functions of the claims as set forth below.
Claim 1 of Instant application
Claim 1 of U.S. Patent No. 11,240,720 B2
A user equipment (UE) for performing mobility management, the UE comprising at least one non-transitory computer-readable medium storing computer-executable instructions; and at least one processor coupled to the at least one non-transitory computer-readable medium, and configured to execute the computer-executable instructions to:
A user equipment (UE) comprising: a non-transitory computer-readable medium storing computer-executable instructions; and at least one processor coupled to the non-transitory computer-readable medium, and configured to execute the computer-executable instructions to:
transmit, to a first network node, a first radio resource control (RRC) message indicating a required network slice/service of the UE, the required network slice/service uniquely identified by Single Network Slice Selection Assistance Information (S-NSSAI);
determine whether a required network slice/service of the UE is supported by a first network node, the required network slice/service uniquely identified by Single Network Slice Selection Assistance Information (S-NSSAI);
receive, from the first network node, a second RRC message including information of a second network node that supports the required network slice/service of the UE when the required network slice/service identified by the S-NSSAI is not supported by the first network node; and
receive, from the first network node, information of a second network node that supports the required network slice/service of the UE with the S-NSSAI for uniquely identifying the required network slice/service when the required network slice/service identified by the S-NSSAI of the UE is not supported by the first network node;
perform a mobility management procedure based on the information of the second network node received from the first network node when the required network slice/service identified by the S-NSSAIT of the UE is not supported by the first network node.

perform at least one of a plurality of mobility management procedures based on the information of the second network node received from the first network node when the required network slice/service identified by the S-NSSAI of the UE is not supported by the first network node, wherein the plurality of mobility management procedures comprises: selecting a master node (MN), performing intra-MN handover without MN change, or performing inter-MN handover to another MN; selecting or reselecting a secondary node (SN), performing intra-SN handover without SN change, modifying an existing SN, or adding a new SN; and changing an anchor node of the UE to a target new radio (NR) next generation node B (gNB) or a target evolved long term evolution (eLTE) evolved node B (eNB); and

NONE
receive a radio access network (RAN) notification area update through a fifth generation (5G) core network that supports network slicing, the RAN notification area update including at least one of a list of NR gNB/cell Identifiers (IDs) or a list of RAN area IDs, the list of NR gNB/cell IDs corresponding to a list of NR gNBs/cells that support the required network slice/service of the UE, and the list of RAN area IDs corresponding to a list of RAN areas that support the required network slice/service of the UE.


In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of the U.S. Patent No. 11,240,720 B2 by eliminating the italicized and underlined portions of limitation 4 and entire limitation 5 of U.S. Patent No. 11,240,720 B2’s claim 1.
Regarding claim 2, U.S. Patent No. 11,240,720 B2 further claims wherein the at least one processor is further configured to execute the computer-executable instructions to:
send a System Information (SI) request to the first network node (see claim 2); and
receive network slice capability in other SI broadcast or unicast by the first network node (see claim 2),
wherein the network slice capability indicates one or more network slices or services supported by the first network node (see claim 2).
Regarding claim 3, U.S. Patent No. 11,240,720 B2 further claims wherein at least one of minimum SI or the other SI includes at least one of a Slice Identifier (ID), a Network Slice Indication, and a Slice Bitmap (see claim 3).
Regarding claim 4, U.S. Patent No. 11,240,720 B2 further claims wherein the at least one processor is further configured to execute the computer-executable instructions to:
send a third RRC message to the first network node to request network slice support information of at least one neighboring network node (see claim 4);
 receive the network slice support information of the at least one neighboring network node via the other SI broadcast or unicast by the first network node (see claim 4); and
determine, based on the network slice support information, whether the required network slice/service of the UE is supported by the at least one neighboring network node (see claim 4).
Regarding claim 5, U.S. Patent No. 11,240,720 B2 further claims wherein the first network node is connected to a fifth generation (5G) core network that supports network slicing (see claim 5).
Regarding claim 6, U.S. Patent No. 11,240,720 B2 further claims wherein the at least one processor is further configured to execute the computer-executable instructions to measure signals received from a list of neighboring network nodes broadcast or unicast by the first network node, and perform at least one of the following steps:
select a master node (MN), perform intra-MIN handover without MN change, or perform inter-MN handover to another MN based on measuring the signals:
select or reselect a secondary node (SN}, perform intra-SN handover without SN change, modify an existing SN, or add a new SN based on measuring the signals; and
change an anchor node of the UE to a target new radio (NR) next generation node B (gNB) or a target evolved long term evolution (eLTE) evolved node B (eNB) (see claims 1 and 6).
Regarding claim 7, U.S. Patent No. 11,240,720 B2 further claims wherein the at least one processor is further configured to execute the computer-executable instructions to receive a radio access network (RAN) notification area update through a fifth generation (SG) core network that supports network slicing, the RAN notification area update including at least one of a list of NR sNB/cell Identifiers (Ds) and a list of RAN area IDs, the list of NR gNB/cell 1Ds corresponding to a list of NR gNBs/cells that support the required network slice/service of the UE, and the list of RAN area IDs corresponding to a list of RAN areas that support the required network slice/service of the UE (see claim 1).
Regarding claim 8, U.S. Patent No. 11,240,720 B2 further claims wherein:
a Non-Access Stratum (NAS) of the UE provides information of the required network slice/service to an Access Stratum (AS) of the UE (see claim 7);
the AS monitors signals received from the first network node (see claim 7); and
the AS identifies the required network slice/service through at least one of a Slice Identifier (ID), a Network Slice Indication, and a Slice Bitmap from the signals (see claim 7).
Regarding claim 9, U.S. Patent No. 11,240,720 B2 further claims wherein the UE is configured to have a list of barred cells that do not support network slice capability for the UE (see claim 8).

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claims 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,240,720 B2 in view of US 2020/0037214 A1 to Jin et al. (hereafter refers as Jin).
Regarding claim 10, U.S. Patent No. 11,240,720 B2 claims a first network node for performing mobility management, the first network node comprising (see claim 9): at least one non-transitory computer-readable medium storing computer-executable instructions, and at least one processor coupled to the at least one non-transitory computer-readable medium, and configured to execute the computer-executable instructions to (see claim 9):
provide, to a user equipment (UE), network slice capability of the first network node, the network slice capability indicating at least one network slice/service supported by the first network node, the at least one network slice/service uniquely identified by Single Network Slice Selection Assistance Information (S-NSSAI) (see claim 9); and
transmit, to the UE, a second RRC message including information of a second network node that supports the required network slice/service of the UE when the required network slice/service of the UE identified by the S-NSSAT is not supported by the first network node (see claim 9).
However, U.S. Patent No. 11,240,720 B2 does not explicitly claim “receive, from the UE, a first radio resource control (RRC) message indicating a required network slice/service of the UE, the required network slice/service uniquely identified by the S-NSSAI”.
Jin teaches a first network node (first base station, Fig. 4-5]) for performing mobility management (the first base station is configured to perform mobility management, Fig.4-5 and 16 and paragraphs [71, 89, 108-109]), the first network node comprising:
at least one non-transitory computer-readable medium storing computer-executable instructions (the first base station includes at least one memory for storing computer-executable instructions, paragraphs [208] and Fig. 14), and
at least one processor coupled to the at least one non-transitory computer-readable medium (the first base station further includes at least one processor coupled to the memory, paragraph [208] and Fig. 14), and configured to execute the computer-executable instructions to (the processor is configured to execute the computer-executable instructions to perform the functions, paragraphs [208, 220]):
receive, from the UE, a first radio resource control (RRC) message (the first base station with the processor, receives from the UE, a first RRC message, i.e. first request, Fig. 4-5, step 301 and paragraphs [31, 90, 101]) indicating a required network slice/service of the UE (wherein the first RRC message/first request includes information/parameter(s) indicating a required/requested network slice of the terminal, paragraphs [92,101-104, 108]), the required network slice/service uniquely identified by the S-NSSAI (wherein the information/parameter is a single network slice selection assistance information (S-NASSI) for uniquely/specifically identifying the network slice, paragraphs [25, 82, 129]); and
transmit, to the UE, a second RRC message (the first base station with the processor transmits, to the UE, a RRC reconfiguration request, paragraphs [97-98]) including information of a second network node (including a context information of the second base station, paragraphs [96-98]) that supports the required network slice/service of the UE (wherein the second base station supports the requested network slice of the UE, paragraphs [93-96, 115-120]) when the required network slice/service of the UE identified by the S-NSSAI is not supported by the first network node (when the required/requested network slice identified by the S-NSSAI is not supported by the first base station, paragraphs [90-94]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving, from the UE, a first radio resource control (RRC) message indicating a required network slice/service of the UE, the required network slice/service uniquely identified by the S-NSSAI as taught by Jin, with the claims of U.S. Patent No. 11,240,720 B2, for a purpose of ensure accuracy of the required network slice/service of the UE, by receiving from the UE, the first radio resource control (RRC) message indicating a required network slice/service of the UE (see Jin, paragraphs [92,101-104, 108]).
Regarding claim 11, U.S. Patent No. 11,240,720 B2 further claims wherein the first network node is in a master cell group or a secondary cell group (see claim 10).
Regarding claim 12, U.S. Patent No. 11,240,720 B2 further claims wherein the first network node is connected to a fifth generation (5G) core network that supports network slicing (see claim 11).
Regarding claim 13, U.S. Patent No. 11,240,720 B2 further claims wherein the at least one processor is further configured to execute the computer-executable instructions to broadcast or unicast the network slice capability via minimum System Information (SI) or other SI (see claim 12).
Regarding claim 14, U.S. Patent No. 11,240,720 B2 further claims wherein at least one of the minimum SI or the other SI includes at least one of a Slice Identifier (ID), a Network Slice Indication, and a Slice Bitmap (see claim 13).
Regarding claim 15, U.S. Patent No. 11,240,720 B2 further claims wherein the at least one processor is further configured to execute the computer-executable instructions to broadcast or unicast the network she capability via a Signaling Radio Bearer (SRB) (see claim 14).
Regarding claim 16, U.S. Patent No. 11,240,720 B2 further claims wherein the at least one processor is further configured to execute the computer-executable instructions to:
receive a System Information (SI) request from the UE (see claim 15); and
broadcast or unicast the network slice capability in other Sl to the UE (see claim 15).
Regarding claim 17, U.S. Patent No. 11,240,720 B2 further claims wherein the at least one processor is further configured to execute the computer-executable instructions to at least one of:
broadcast or unicast network slice support information of at least one neighboring network node to the UE (see claim 16); and
provide a list of barred cells that do not support the network slice capability for the UE (see claim 18).
Regarding claim 18, U.S. Patent No. 11,240,720 B2 further claims wherein the at least one neighboring network node is connected to a fifth generation (5G) core network that supports network slicing (see claim 17).
Regarding claim 19, U.S. Patent No. 11,240,720 B2 further claims wherein the at least one processor is further configured to execute the computer-executable instructions to transmit, to the UE, a radio access network (RAN) notification area update through a fifth generation (5G) core network that supports network slicing, the RAN notification area update including at least one of a list of new radio (NR) next generation node B (gNB)/cell Identifiers (IDs) and a list of RAN area IDs, the list of NR gNB/cell IDs corresponding to a list of NR gNBs/cells that support the required network slice/service of the UE, and the list of RAN area IDs corresponding to a list of RAN areas that support the required network slice/service of the UE (see claim 9).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,240,720 B2 in view of US 2020/0037214 A1 to Jin et al. (hereafter refers as Jin) as applied to claims above, and further in view of US 2016/0234710 A1 to Jung et al. (hereafter refers as Jung).
Regarding claim 20, U.S. Patent No. 11,240,720 B2 in view of Jin further claims wherein:
the information of the second network node enables the UE to perform a mobility management procedure (see claims 1 and 9, the UE with the processor, performs a procedure to connect to the second base station based on the context information of the second base station received from the first base station, see Jin, paragraphs [71, 92-95, 98-100]), and
the mobility management procedure comprises measuring signals from a list of neighboring network nodes broadcast or unicast by the first network node (receiving a list of neighboring network nodes/cells that supporting the requested/required slice of the UE via a unicast from the first base station, and thereby, the UE measures signals received from the cells/neighboring network nodes, see Jin, paragraph [116-119]).
However, U.S. Patent No. 11,240,720 B2 in view of Jin does not explicitly teach the mobility management procedure comprises “perform at least one of the following steps: select or reselect a secondary node (SN), or add a new SN based on measuring the signals”.
Jung teaches a mobility management procedure comprises measuring signals received from a list of neighboring network nodes unicast by a first network node (UE measures signals received from a list of neighboring network nodes/cells, paragraph [116, 120, 123-124]), and at least one of the following steps:
select or reselect a secondary node (SN) (selects a secondary node/cell, paragraphs [172, 177-179]), or add a new SN based on measuring the signals (selects a secondary node/cell based on measuring the signals, paragraphs [172, 177-179]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of performing at least one of the following steps: select or reselect a secondary node, or add a new SN based on measuring the signals as taught by Jung, with the claims of U.S. Patent No. 11,240,720 B2 in view of Jin, for a purpose increase efficiency of communication between UE and a network by adding the secondary cell/node for the UE to communicate based on the measurement (see Jung, paragraphs [172, 177-179]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0037214 A1 to Jin et al. (hereafter refers as Jin).
Regarding claim 1, Jin teaches a user equipment (UE) (terminal, Fig.4-5 and 16) for performing mobility management (terminal is configured to perform mobility management, Fig.4-5 and 16 and paragraphs [71, 89, 108-109]), the UE comprising:
at least one non-transitory computer-readable medium storing computer-executable instructions (the terminal includes at least one memory for storing computer-executable instructions, paragraphs [211, 214, 216, 220] and Fig. 16); and
at least one processor coupled to the at least one non-transitory computer-readable medium (the terminal further includes at least one processor coupled to the memory, paragraphs [211, 214, 216, 220] and Fig. 16), and configured to execute the computer-executable instructions to (the processor is configured to execute the computer-executable instructions to perform the functions, paragraphs [211, 214, 216, 220] and Fig. 16):
transmit, to a first network node (first base station, Fig. 4-5), a first radio resource control (RRC) message (the terminal with the processor, transmits to the first base station, a first RRC message, i.e. first request, Fig. 4-5, step 301 and paragraphs [31, 90, 101]) indicating a required network slice/service of the UE (wherein the first RRC message/first request includes information/parameter(s) indicating a required/requested network slice of the terminal, paragraphs [92,101-104, 108]), the required network slice/service uniquely identified by Single Network Slice Selection Assistance Information (S-NASSI (wherein the information/parameter is a single network slice selection assistance information (S-NASSI) for uniquely/specifically identifying the network slice, paragraphs [25, 82, 129]);
receive, from the first network node, a second RRC message (the UE with the processor receives, from the first base station, a RRC reconfiguration request, paragraphs [97-98]) including information of a second network node (including a context information of the second base station, paragraphs [96-98]) that supports the required network slice/service of the UE (wherein the second base station supports the requested network slice of the UE, paragraphs [93-96, 115-120]) when the required network slice/service identified by the S-NSSAI is not supported by the first network node (when the required/requested network slice identified by the S-NSSAI is not supported by the first base station, paragraphs [90-94]); and
perform a mobility management procedure based on the information of the second network node received from the first network node when the required network slice/service identified by the S-NSSAI of the UE is not supported by the first network node (the UE with the processor, performs a procedure to connect to the second base station based on the context information of the second base station received from the first base station when the required/requested network slice identified by the S-NSSAI of the UE is not supported by the first base station, paragraphs [71, 92-95, 98-100]).
Regarding claim 5, Jin further teaches wherein the first network node is connected to a fifth generation (5G) core network that supports network slicing (wherein the first base station is connected to a fifth-generation core network that supports network slicing, paragraphs [3, 4, 71, 86, 130]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0037214 A1 to Jin et al. (hereafter refers as Jin) as applied to claims above, and further in view of US 2018/0359688 A1 to An et al. (hereafter refers as An) and US 2019/0174554 A1 to Deenoo et al. (hereafter refers as Deenoo).
Regarding claim 2, Jin does not explicitly teach “receiving network slice capability in SI broadcast by the first network node, wherein the network slice capability indicates one or more network slices or services supported by the first network node”.
An teaches receiving network slice capability in SI broadcast by the first network node (a UE receives a network slice capability of a first network node/eNB via a SI broadcast by a first network node/AP/eNB, paragraphs [103, 104, 113, 125, 135-140]), wherein the network slice capability indicates one or more network slices or services supported by the first network node (wherein the network slice capability is indicating one or more network slices/service supported/available by the first network node, paragraphs [76, 78, 103, 113]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving network slice capability in SI broadcast by the first network node, wherein the network slice capability indicates one or more network slices or services supported by the first network node as taught by An, with the teachings of the first network node as taught by Jin, for a purpose of ensure that the UE is able to receive the network slice capability of the first network node, thus increase functionality for the UE, by enabling the UE to determine whether the UE is able to connect to the first network node (see An, paragraphs [103, 104, 113, 125, 135-140]).
However, the combination of Jin and An does not explicitly teach “send a System Information (SI) request to the first network node”.
Deenoo teaches sending a System Information (SI) request to the first network node (a UE sends a request for system information to a network node, paragraphs [342, 343, 350, 352]); and
receive network slice capability in other SI broadcast or unicast by the first network node (the UE receives a network slice capability in other SI broadcast or minimum SI by the network node, paragraphs [342, 343, 350, 352]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of sending a System Information (SI) request to the first network node as taught by Deenoo, with the teachings of receiving the network slice capability in SI broadcast by the first network node as taught by combination of Jin and An, for a purpose of saving energy for the first network node by providing the SI when demanded/requested by the UE (see Deenoo, paragraphs [322, 337]).
Regarding claim 3, the combination of Jin, An and Deenoo further teaches wherein at least one of minimum SI or the other SI includes at least one of a Slice Identifier (SI) (wherein the SI includes at least one slice ID, See An, paragraph [138]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0037214 A1 to Jin et al. (hereafter refers as Jin) in view of US 2018/0359688 A1 to An et al. (hereafter refers as An) and US 2019/0174554 A1 to Deenoo et al. (hereafter refers as Deenoo) as applied to claims above, and further in view of US 2018/0343608 A1 to Duan et al. (hereafter refers as Duan).
Regarding claim 4, the combination of Jin, An and Deenoo further teaches: 
send a third RRC message (sending a RRC message to request, see Deenoo, paragraph [382]) to the first network node (to a serving cell, see Deenoo, paragraph [352]) to request network slice support information of at least one neighboring network node (for system information of neighboring cells, paragraphs [352, 365], system information including network slice supporting information, see Deenoo, paragraphs [296, 322, 349, 633], see An, paragraphs [76, 78, 103, 113]);
receive the network slice support information of the at least one neighboring network node via the other SI broadcast or unicast by the first network node (the UE receives the network slice supporting information of the neighboring network via the other SI broadcast, see Deenoo, paragraphs [296, 322, 349, 352], see An, paragraphs [1113, 125, 135-140]). 
However, the combination of Jin, An and Deenoo does not explicitly teach “determine, based on the network slice support information, whether the required network slice/service of the UE is supported by the at least one neighboring network node”.
Duan teaches receiving the network support information of the at least one neighboring network node from the other SI broadcast or unicast by the network node (receiving system information broadcasted by a current access node indicates at least service capability(s) of neighboring access node, see Duan, paragraphs [89-90, 100]); and
determining, based on the network slice support information, whether the required network slice/service of the UE is supported by the at least one neighboring network node (determining by the UE, based on the received system information, whether the network service of the UE is supported by the neighboring access node, see Duan, paragraphs [100, 126, 138]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining, based on the network slice support information, whether the required network slice/service of the UE is supported by the at least one neighboring network node as taught by Duan, with the teachings of combination of Jin, An and Deenoo, for a purpose increase efficiency for determination by enabling the UE to determine whether the neighboring network node to support the service of the UE (see Deenoo, paragraphs [322, 337]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0037214 A1 to Jin et al. (hereafter refers as Jin) as applied to claims above, and further in view of US 2016/0234710 A1 to Jung et al. (hereafter refers as Jung).
Regarding claim 6, Jin further teaches wherein the at least one processor is further configured to execute the computer-executable instructions to measure signals received from a list of neighboring network nodes broadcast or unicast by the first network node (receiving a list of neighboring network nodes/cells that supporting the requested/required slice of the UE via a unicast from the first base station, and thereby, the UE measures signals received from the cells/neighboring network nodes, paragraph [116-119]), and 
However, Jin does not explicitly teach “perform at least one of the following steps: select or reselect a secondary node (SN), or add a new SN based on measuring the signals”.
Jung teaches a UE measures signals received from a list of neighboring network nodes unicast by a first network node (UE measures signals received from a list of neighboring network nodes/cells, paragraph [116, 120, 123-124]), and performs at least one of the following steps:
select or reselect a secondary node (SN) (selects a secondary node/cell, paragraphs [172, 177-179]), or add a new SN based on measuring the signals (selects a secondary node/cell based on measuring the signals, paragraphs [172, 177-179]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of performing at least one of the following steps: select or reselect a secondary node, or add a new SN based on measuring the signals as taught by Jung, with the teachings of Jin, for a purpose increase efficiency of communication between UE and a network by adding the secondary cell/node for the UE to communicate based on the measurement (see Jung, paragraphs [172, 177-179]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0037214 A1 to Jin et al. (hereafter refers as Jin) as applied to claims above, and further in view of US 2019/0268840 A1 to Chen and US 2017/0367036 A1 to Chen et al. (hereafter refers as Chen’036).
Regarding claim 8, Jin does not explicitly teach “wherein:
a Non-Access Stratum (NAS) of the UE provides information of the required network slice/service to an Access Stratum (AS) of the UE;
the AS receives signals received from the first network node; and
the AS identifies the required network slice/service through at least one of a Slice Identifier (ID) from the signals”.
CHEN teaches wherein:
a Non-Access Stratum (NAS) of the UE provides information of the required network slice/service to an Access Stratum (AS) of the UE (NAS of a UE provides information of a required network slice, i.e. selected slice, to an AS of the UE, paragraphs [207-210]);
the AS receives signals received from the first network node (AS receives service capability information from a cell, paragraphs [207-208]); and
the AS identifies the required network slice/service through at least one of a Slice Identifier (ID) from the signals (wherein the service capability information includes slice identity, paragraphs [11-12, 87] and abstract).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a Non-Access Stratum (NAS) of the UE provides information of the required network slice/service to an Access Stratum (AS) of the UE; the AS receives signals received from the first network node; and the AS identifies the required network slice/service through at least one of a Slice Identifier (ID) from the signals as taught by Chen, with the teachings of Jin, for a purpose increase efficiency of communication between UE and a network by employing the NAS of the UE to provide information of the required network slice/service to the AS of the UE (see Chen, paragraphs [207-210]).
However, the combination of Jin and Chen does not explicitly teach “monitoring” signals received from the first network node.
Chen’036 teaches monitoring signals from the network node (UE listens signals, from system information message broadcasted by 2 radio access node, paragraphs (38, 45, 99]) and identifies the required network slice/service through at least one of a Slice identifier (ID) from the signals (using the system information broadcasted by the radio access node to identity the network slice/service supported by the radio access node, through slice id, paragraph [99]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the UE monitors signals from the network node and identifies the required network slice/service through at least one of a Slice identifier (ID) from the signals as taught by Chen’036, with the teachings of AS receives signals from the network node and AS identifies the required network slice/service through Bitmap from the signals as taught by combination of Jin and Chen, for a purpose of enabling the UE to discover the system information during the low-power mode, thus be ready for connection when needed, thus reducing time for setting up the connection (see Chen’036, paragraphs 38, 45, 99]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0037214 A1 to Jin et al. (hereafter refers as Jin) as applied to claims above, and further in view of US 2018/0376407 A1 to Myhre et al. (hereafter refers as Myhre).
Regarding claim 9, Jin does not explicitly teach wherein the UE is configured to have a “list of barred cells that do not support network slice capability” for the UE.
However, Myhre teaches a UE is configured to have a list of barred cells that do not support the required network slice capability to the UE (the UE receives a list of barred services for each cell, paragraphs [75, 88, 96], thus enable the UE to configured with list of barred cells that do not support the network slice(s) of the UE, paragraph [85]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the UE is configured to have a list of barred cells that do not support the required network slice capability to the UE as taught by Myhre, with the teachings of Jin, for a purpose of allowing the UE to receive a barring status of each service in each cell, thus increasing efficiency in selecting/reselecting of access node for connection (see Myhre, paragraphs [85-86] and Fig. 16).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0037214 A1 to Jin et al. (hereafter refers as Jin) in view of US 2018/0359688 A1 to An et al. (hereafter refers as An).
Regarding claim 10, Jin teaches a first network node (first base station, Fig. 4-5]) for performing mobility management (the first base station is configured to perform mobility management, Fig.4-5 and 16 and paragraphs [71, 89, 108-109]), the first network node comprising:
at least one non-transitory computer-readable medium storing computer-executable instructions (the first base station includes at least one memory for storing computer-executable instructions, paragraphs [208] and Fig. 14), and
at least one processor coupled to the at least one non-transitory computer-readable medium (the first base station further includes at least one processor coupled to the memory, paragraph [208] and Fig. 14), and configured to execute the computer-executable instructions to (the processor is configured to execute the computer-executable instructions to perform the functions, paragraphs [208, 220]):
receive, from the UE, a first radio resource control (RRC) message (the first base station with the processor, receives from the UE, a first RRC message, i.e. first request, Fig. 4-5, step 301 and paragraphs [31, 90, 101]) indicating a required network slice/service of the UE (wherein the first RRC message/first request includes information/parameter(s) indicating a required/requested network slice of the terminal, paragraphs [92,101-104, 108]), the required network slice/service uniquely identified by the S-NSSAI (wherein the information/parameter is a single network slice selection assistance information (S-NASSI) for uniquely/specifically identifying the network slice, paragraphs [25, 82, 129]); and
transmit, to the UE, a second RRC message (the first base station with the processor transmits, to the UE, a RRC reconfiguration request, paragraphs [97-98]) including information of a second network node (including a context information of the second base station, paragraphs [96-98]) that supports the required network slice/service of the UE (wherein the second base station supports the requested network slice of the UE, paragraphs [93-96, 115-120]) when the required network slice/service of the UE identified by the S-NSSAI is not supported by the first network node (when the required/requested network slice identified by the S-NSSAI is not supported by the first base station, paragraphs [90-94]).
However, Jin does not explicitly teach “provide, to a user equipment (UE), network slice capability of the first network node, the network slice capability indicating at least one network slice/service supported by the first network node”.
An teaches providing, to a user equipment (UE), network slice capability of the first network node (first network node/AP/eNB provides, to a UE, a network slice capability of the first network node/eNB, paragraphs [103, 104, 113, 125, 135-140]), the network slice capability indicating at least one network slice/service supported by the first network node (wherein the network slice capability is indicating one or more network slices/service supported/available by the first network node, paragraphs [76, 78, 103, 113]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of providing, to a user equipment (UE), network slice capability of the first network node, the network slice capability indicating at least one network slice/service supported by the first network node as taught by An, with the teachings of the first network node as taught by Jin, for a purpose of ensure that the UE is able to receive the network slice capability of the first network node, thus increase functionality for the UE, by enabling the UE to determine whether the UE is able to connect to the first network node (see An, paragraphs [103, 104, 113, 125, 135-140]).
Regarding claim 12, Jin further teaches wherein the first network node is connected to a fifth generation (5G) core network that supports network slicing (wherein the first base station is connected to a fifth-generation core network that supports network slicing, paragraphs [3, 4, 71, 86, 130]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0037214 A1 to Jin et al. (hereafter refers as Jin) in view of US 2018/0359688 A1 to An et al. (hereafter refers as An) as applied to claims above, and further in view of US 2019/0132790 A1 to Lee et al. (hereafter refers as Lee).
Regarding claim 11, the combination of Jin and An does not explicitly teach wherein the first network node is “in a master cell group or a secondary cell group”.
Lee teaches a first network node is in a master cell group or a secondary cell group (a base station is a master cell group and is configured to perform a function of network slicing management, paragraphs [73-76, 104, 109-112]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of  the first network node is in a master cell group or a secondary cell group as taught by Lee, with the teachings of the first network node as taught by combination of Jin and An, for a purpose of enabling the UE to communicate with plurality of cells with different radio technologies, i.e. to the master cell group and to the secondary cell group (see Lee, paragraphs [104-106]). 

Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0037214 A1 to Jin et al. (hereafter refers as Jin) in view of US 2018/0359688 A1 to An et al. (hereafter refers as An) as applied to claims above, and further in view of US 2019/0174554 A1 to Deenoo et al. (hereafter refers as Deenoo).
Regarding claim 13, the combination of Jin and An further teaches wherein the at least one processor is further configured to execute the computer-executable instructions to broadcast the network slice capability via System Information (SI) (broadcasting the network slice capability via SI, see An, paragraphs [103-105, 125]).
However, the combination of Jin and An does not explicitly teach the SI is “other” SI.
Deenoo teaches broadcasting the network slice capability via minimum System Information (SI) or other SI (a network node broadcasts a network slice capability in other SI broadcast or minimum SI, paragraphs [342, 343, 350, 352]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of broadcasting the network slice capability via minimum System Information (SI) or other SI as taught by Deenoo, with the teachings of the SI as taught by combination of Jin and An, for a purpose of enabling the teachings to be compatible with the technologies and systems that using the other SI for broadcasting/sending the network slice capability (see Deenoo, paragraphs [342, 343, 350, 352]).
Regarding claim 14, the combination of Jin, An and Deenoo further teaches wherein at least one of the minimum SI or the other SI includes at least one of a Slice Identifier (SI) (wherein the SI includes at least one slice ID, See An, paragraph [138]).
Regarding claim 16, the combination of Ji and An does not explicitly “receiving a System Information (SI) request from the UE”.
Deenoo teaches receiving a System Information (SI) request from the UE (a network node receives from a UE, a request for system information of the network node, paragraphs [342, 343, 350, 352]) and broadcast or unicast the network slice capability in other SI to the UE node (the network node transmits to the UE, a network slice capability in other SI broadcast or minimum SI, paragraphs [342, 343, 350, 352]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving a System Information (SI) request from the UE as taught by Deenoo, with the teachings of broadcasting the network slice capability in SI broadcast by the first network node as taught by combination of Jin and An, for a purpose of saving energy for the first network node by providing the SI when demanded/requested by the UE (see Deenoo, paragraphs [322, 337]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0037214 A1 to Jin et al. (hereafter refers as Jin) in view of US 2018/0359688 A1 to An et al. (hereafter refers as An) as applied to claims above, and further in view of US 2013/0242884 A1 to Ekici.
Regarding claim 15, the combination of Jin and An further teaches wherein the at least one processor is further configured to execute the computer-executable instructions to broadcast or unicast the network slice capability via a Signaling (broadcasting the network slice capability via SI, see An, paragraphs [103-105, 125]).
However, the combination of Jin and An does not explicitly teach the signaling is Signaling “Radio Bearer (SRB)”.
Ekici teaches broadcasting or unicasting system information through a Signaling Radio Bearer (SRB) (transmitting system information through an SRB transmission, paragraphs [42, 59, 66]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of broadcasting or unicasting system information through a Signaling Radio Bearer (SRB) as taught by Ekici, with the teachings of the network slice capability is broadcasted or unicasted by the network node via SI as taught by combination of Jin and An, for a purpose of ensure that the network slice capability is broadcasted or unicasted even when there is a collision with other packets (see Ekici, paragraphs [56-59, 66]). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0037214 A1 to Jin et al. (hereafter refers as Jin) in view of US 2018/0359688 A1 to An et al. (hereafter refers as An) as applied to claims above, and further in view of US 2018/0343608 A1 to Duan et al. (hereafter refers as Duan).
Regarding claim 17, the combination of Jin and An does not explicitly teach wherein the at least one processor is further configured to execute the computer-executable instructions to at least one of:
“broadcast or unicast network slice support information of the at least one neighboring network node to the UE”. 
Duan teaches broadcast or unicast network support information of the at least one neighboring network node to the UE (a current access node broadcasts a system information indicating at least service capability(s) of neighboring access node, see Duan, paragraphs [89-90, 100]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of broadcast or unicast network support information of the at least one neighboring network node to the UE as taught by Duan, with the teachings of combination of Jin and An, for a purpose increase efficiency for determination by enabling the UE to determine whether the neighboring network node to support the service of the UE (see Deenoo, paragraphs [322, 337]).
Regarding claim 18, the combination of Jin, An and Duan further teaches wherein the at least one neighboring network node is connected to a fifth generation (5G) core network that supports network slicing (wherein multiple base stations, i.e. including a second base station, are connected to a fifth generation core network, see Jin, paragraphs [89-93, 118], see Duan, paragraphs [72, 109, 111, 116], supports network slicing, see Jin, paragraphs [3, 4, 71, 86, 130], see Duan, paragraph [116]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0037214 A1 to Jin et al. (hereafter refers as Jin) in view of US 2018/0359688 A1 to An et al. (hereafter refers as An) as applied to claims above, and further in view of US 2016/0234710 A1 to Jung et al. (hereafter refers as Jung).
Regarding claim 20, the combination of Jin and An further teaches, wherein:
the information of the second network node enables the UE to perform a mobility management procedure (the UE with the processor, performs a procedure to connect to the second base station based on the context information of the second base station received from the first base station, see Jin, paragraphs [71, 92-95, 98-100]), and
the mobility management procedure comprises measuring signals from a list of neighboring network nodes broadcast or unicast by the first network node (receiving a list of neighboring network nodes/cells that supporting the requested/required slice of the UE via a unicast from the first base station, and thereby, the UE measures signals received from the cells/neighboring network nodes, see Jin, paragraph [116-119]). 
However, the combination of Jin and An does not explicitly teach the mobility management procedure comprises “perform at least one of the following steps: select or reselect a secondary node (SN), or add a new SN based on measuring the signals”.
Jung teaches a mobility management procedure comprises measuring signals received from a list of neighboring network nodes unicast by a first network node (UE measures signals received from a list of neighboring network nodes/cells, paragraph [116, 120, 123-124]), and at least one of the following steps:
select or reselect a secondary node (SN) (selects a secondary node/cell, paragraphs [172, 177-179]), or add a new SN based on measuring the signals (selects a secondary node/cell based on measuring the signals, paragraphs [172, 177-179]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of performing at least one of the following steps: select or reselect a secondary node, or add a new SN based on measuring the signals as taught by Jung, with the teachings of combination of Jin and An, for a purpose increase efficiency of communication between UE and a network by adding the secondary cell/node for the UE to communicate based on the measurement (see Jung, paragraphs [172, 177-179]).

Allowable Subject Matter
Claims 7 and 19 would be allowable if overcome the rejection(s) under the ground of nonstatutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0113046 A1 to Ahmed et al. teaches the UE receives, from the network node, information of at least another node that supports the required network slice/service of the UE, when the required network slice/service of the UE is not supported by the network node (see paragraphs [68, 91-92]).
US 2017/0303259 A1 discloses the required network slice is uniquely identified by S-NSSAI (paragraphs [105, 106, 108]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/           Primary Examiner, Art Unit 2469                                                                                                                                                                                             	November 5, 2022